Citation Nr: 0333931	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-13 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension (HTN) as secondary to service-connected varicose 
veins.  

2.  Entitlement to service connection for bursitis sacs as 
secondary to service-connected varicose veins.  

3.  Entitlement to a rating in excess of 40 percent for 
varicose veins, left leg.  

4.  Entitlement to a rating in excess of 40 percent for 
varicose veins, right leg.  

5.  Entitlement to an effective date, prior to January 12, 
1998, for the awards of 40 percent for varicose veins of the 
right and left legs.  

6.  Entitlement to an annual clothing allowance.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

As to the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for HTN as secondary to service-connected varicose 
veins, it is noted that the veteran's initial claim for 
service connection was denied by the RO in May 1982, and the 
veteran was notified that month.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must find 
that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  

Therefore, although the RO in the current appeal has reviewed 
the claim on a de novo basis, the issue is as stated on the 
title page.

The issues of entitlement to disability ratings in excess of 
40 percent for varicose veins of the left and right legs are 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for HTN 
as secondary to service-connected bilateral varicose veins 
with thrombophlebitis when it issued an unappealed rating 
decision in May 1982.  

2.  Evidence submitted since the May 1982 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative or redundant, or is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.  

3.  The veteran's bursitis sacs are not causally related to 
his service-connected bilateral varicose veins, and status 
post thrombophlebitis, left leg.  

4.  The veteran did not meet the criteria for a rating in 
excess of 30 percent for varicose veins under the old 
criteria, which was in effect prior to January 12, 1998.  A 
rating in excess of 30 percent required ulcerations which 
were not shown.  

5.  Under 38 C.F.R. § 3.114, an increase under the 
liberalizing law may not be awarded prior to the effective 
date of that liberalizing law, which in this case is January 
12, 1998.

6.  The medical evidence does not show that the veteran's 
compression hose, which she wears for service-connected 
varicose veins and thrombophlebitis, tends to wear out or 
tear the veteran's clothing.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1982 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for HTN as secondary to varicose veins with 
thrombophlebitis is not new and material, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
4.156(a) (2003).  

2.  Bursitis sacs are not proximately due to, the result of, 
or aggravated by service-connected bilateral varicose veins 
and status post left leg thrombophlebitis.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2003); Allen 
v. Brown, 7 Vet. App. 439 (1995) .  

3.  The criteria for an effective date, prior to January 12, 
1998, for the assignment of separate 40 percent evaluations 
for varicose veins of each lower extremity have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.114, 3.400 (2003).  

4.  The criteria for a special clothing allowance have not 
been met.  38 U.S.C.A. §§ 1162, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.810 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was treated for early varicosities in 1962.  She 
was ultimately hospitalized in 1963 for thrombophlebitis of 
the left lower extremity.  

At the time of a postservice VA examination in January 1979 
the veteran reported swelling especially when on her feet for 
any length of time or after walking.  There were a few 
varicose veins in the left lower calf.  There was no stasis, 
edema, or ulceration.  

On VA examination in January 1979, blood pressure was 
recorded at 115/100, 145/105, and 130/92.  

In a February 1979 rating action the RO granted entitlement 
to service connection for left lower extremity 
thrombophlebitis with varicose veins and a noncompensable 
rating was assigned, effective from the date of the veteran's 
claim, October 17, 1978.  

In an April 1980 statement, a private physician reported that 
elastic hose had been prescribed for the veteran's varicose 
veins.  When examined by VA in June 1980, the veteran 
complained of pain and swelling in both legs.  She said that 
her legs and ankles swelled and that she kept her legs 
elevated as much as she could.  The examiner noted that the 
appellant was obese and the adipose tissue in her tissue in 
her legs obscured varicosities.  The examiner determined, 
however, that she did have varicose veins of both lower 
extremities with a history of thrombophlebitis of the left 
lower extremity, and that she could benefit by wearing long 
leg elastic stockings.  

In a July 1980 rating action the RO granted entitlement to an 
increased (compensable) evaluation of 10 percent for 
bilateral varicose veins with thrombophlebitis of the left 
lower extremity, effective April 1980.  

When examined by VA in August 1982 and February 1984, the 
appellant was noted to have were small varicosities on the 
left and right.  The examiner was unable to detect any signs 
of deep venous insufficiency.  

When seen by VA in 1995, the veteran complained that her 
blood pressure (HTN) was not under control.  Her blood 
pressure was recorded as 120/90.  In May 1996, her blood 
pressure was 14/100.  

Upon VA examination of the veteran in September 1997, the 
examiner found no evidence of superficial phlebitis, no 
redness, streaking or warmth.  There was a small area of 
tortuous varicosity in the popliteal region of the left leg.  
There was also one large bulging varicosity noted on the 
inner aspect of the right knee, slightly about the right 
knee.  There were also numerous superficial spider veins on 
both legs, especially across the upper shin areas.  

In an October 1997 rating action, the RO granted an increased 
evaluation of 30 percentfor the veteran's varicose veins and 
thrombophlebitis, effective from the date of claim for an 
increased rating, June 16, 1997.  

In November 1977, the veteran applied for a clothing 
allowance based on her need to wear medi hose because of her 
service-connected varicose veins.  The claim was referred to 
the Prosthetics Department for a determination.  The claim 
was subsequently denied in that medi hose compression 
stockings did not meet the criteria for a prosthetic or 
orthopedic device or appliance.  

In numerous statements by the veteran dated and submitted 
into the record in early 1998, she alleged that her HTN was 
secondary to her service-connected varicose veins and left 
lower extremity thrombophlebitis.  She submitted copies of 
information about high blood pressure that were collected 
from the Internet.  

Records, private and VA, dated in 1997 and 1998 were added to 
the claims file reflecting that the veteran had undergone 
surgery on her right knee for a torn medial meniscus in May 
1998.  When examined by VA in April 1998, the veteran was 
found to have increased vein bulging in the right leg and 
increased severity of symptoms.  There was constant aching 
pain in the right leg with intermittent sharp pain which was 
worse after standing.  There was also daily aching in the 
left leg.  

Examination showed varicosities in both legs.  The veteran 
stated that the blood pressure had been under good control 
but had recently become more elevated.  She associated this 
with the worsening of her varicose veins symptoms.  She was 
taking medication for her elevated blood pressure.  Her blood 
pressure was 124/80 when supine, 118/90 when sitting, and 
108/80 when standing.  

The examiner noted that he had reviewed the information 
provided by the veteran including the articles collected from 
the internet.  It was his opinion that there was nothing in 
the medical literature to suggest that varicose veins caused 
HTN.  He further stated that while elevated blood pressure 
readings are associated with both HTN and varicose veins, 
they are two separate conditions and unrelated.  

In July 1998 on rating action the RO noted that the veteran's 
service-connected disability, currently rated as 30 percent 
disabling was discontinued, effective January 12, 1998, and 
that each extremity was evaluated as 20 percent disabling, 
based on the new regulations which had become effective 
January 12, 1998.  

The veteran was hospitalized at a VA facility for 
approximately 2 days in September 1998 for treatment of deep 
venous thrombosis.  

Added to the claims file in September 1998 were copies of 
articles pertaining to osteoarthritis which were excerpted 
from medical literature.  

Upon VA examination in October 1998 the veteran was found to 
have evidence of early stasis pigmentation and some 
persistent edema.  Persistent ulceration was not reported.  
The veteran reported that her right knee continued to give 
her problems.  It gave way about once a day and clicked but 
did not lock.  She experienced daily pain without weight 
bearing.  Examination showed some inferomedial patellar 
tenderness in the left knee and some tenderness over the 
incision in the right knee.  There was some soft tissue 
prominency slightly inferior and medial to the patella.  The 
examiner was unable to tell whether there was bursal effusion 
around the knee or posteriorly in the knee due to the 
abundant adipose tissue.  X-rays revealed bilateral 
degenerative changes in the knees, right greater than the 
left.  The examiner stated that varicose veins do not cause 
arthritis.  

In a November 1998 rating action, the RO increased the 
veteran's service-connected disability to 40 percent for each 
lower extremity, effective from the date of the revised 
regulations, January 12, 1998.  Service connection for 
arthritis of the knee as secondary to the service-connected 
varicose veins was denied 

A VA report from November 1998 reflects that the veteran had 
a blood clot in her left leg in September 1998.  She reported 
that her varicose veins had increased in severity as both 
legs ached every day and required the use of support hose.  
She reported that she was getting hyperpigmentation on her 
feet, but that there had been no ulcers.  Examination showed 
a 14 cm. healing, right lateral knee scar that was slightly 
tender.  There was the beginning of some very slight 
hyperpigmentation on the dorsa of both feet which was fairly 
slight at this stage.  There were no stasis ulcers noted.  
Most of the varicosities were less than 0.5 cm. in diameter.  
In the right anteromedial knee area, they reached about 1 cm. 
in width and there were none larger.  Posteriorly on the left 
leg behind the knee, there were about 5 to 8 mm. in width.  
There were varicosities that were predominantly in an area 
about 10 cm. above and 10 cm. below the knee, primarily 
anteriorly but also with some posteriorly.  

The examiner further stated that varicose veins in and of 
themselves would have no aggravating affect on the HTN.  
However, if there was sustained pain, then blood pressure 
could be elevated by that to a degree greater than what 
baseline HTN would have been.  The examiner indicated that 
there was no way to be able to state what the baseline would 
have been and what contribution to that baseline, if any, 
constant chronic pain might cause.  

At a personal hearing in December 1998 the veteran provided 
testimony in support of her claims.  She claimed that her 
varicose veins were persistent and severe.  She also said 
that this condition caused her bursa sac to leak fluid.  She 
indicated that the chronic stress and pain caused he high 
blood pressure.  She stated that she was told that while her 
varicose veins do not cause HTN, the chronic pain as a result 
of the varicose veins, could cause elevated blood pressure 
readings.  

The appellant also testified that she wore support hose that 
caused a fraction when in contact with her legs.  She felt 
that her varicose veins caused them to swell on the inside 
and this wore a hole up between her legs.  She said that VA 
had given her 2 a month, but that she usually used more than 
one a week.  The adhesive she used to keep the support hose 
up also left stains.  The veteran stated that the hose tore 
her clothes and she believed that she was entitled to a 
clothing allowance.  She added that certain pants and slips 
received stains which came off of the stocking but not other 
things.  

In decision in early 1999, the RO affirmed the 40 percent 
ratings in effect for each lower extremity.  Service 
connection for HTN as secondary to this disorder was denied 
and entitlement to an earlier effective date for the 
assignment of the 40 percent evaluations was denied.  

Upon VA examination in October 1999, the veteran complained 
of deteriorating varicose veins.  She used support 
hose/stockings all of the time which helped somewhat.  She 
showed the examiner photographs of bruising on her legs.  
(These photographs are included in the claims file.)  No 
bruises were seen at the time of this exam.  Following 
examination, the diagnosed included varicosities in both legs 
and peripheral vascular disease by history.  

The examiner acknowledged the veteran's claim that her blood 
pressure experienced temporary increases due to pain.  It was 
further stated, however, that there was no direct correlation 
between varicosities in the legs and HTN.  The veteran's 
lower extremity pain was caused from her service-connected 
varicose veins and nonservice-connected knee condition.  

At a VA examination in July 2001, the veteran denied any 
significant knee pain.  There were 2 prominent fullnesses 
just below and medial to the knee.  The examiner could not 
definitely identify this as a bursal sac.  There were also 
fullnesses behind both knees but again her weight made it 
impossible to determine by physical exam whether these were 
extension of the bursa or not.  The examiner stated that the 
bursitis sac would be related to degenerative joint disease 
and not to varicosities or venous insufficiency.  
Progress noted dated in May 2002 reflect that the veteran had 
enlarged bursa on the knees bilaterally.  Her blood pressure 
was described as well controlled with the use of medication.  

In a December 2002 rating decision, the RO denied service 
connection for bursitis sacs as secondary to bilateral 
varicose veins and status post thrombophlebitis of the left 
lower extremity.  

In March 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  She reiterated her 
contention that her HTN was secondary to her service-
connected varicose veins and thrombophlebitis.  She also 
associated her bursitis sacs with this service-connected 
disability.  She explained that the poor circulation and that 
she experienced due to her service-connected disability cause 
her bursitis sacs to fill up with fluid.  She argued that a 
Doppler study supported her contention.  She did not feel 
that she had been adequately compensated for her varicose 
veins and thrombophlebitis prior to the date that the 
criteria were revised.  She also reiterated that she thought 
she should be granted a clothing allowance in that her 
stockings were wearing out her clothes.  

Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2003).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 
20.1104 (2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2003).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled."  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2003).


It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Secondary Service Connection 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2003).


Earlier Effective Date

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  

In the case of direct service connection, the effective date 
of an award is the day following separation from active 
service or date entitlement arose if a claim is received 
within 1 year after separation from service; otherwise, the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2003).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2003).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2003).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

The veteran's representative has alleged entitlement to an 
earlier effective date for the assignment of separate 40 
percent ratings for varicose veins of each lower extremity.  
It is noted that the RO (see the rating decision in July and 
November 1998) based these increased on the basis of a 
liberalizing change in the law in 1998.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such an award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph, the evidence must show that the 
claimant met all eligibility criteria for the liberalizing 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of the claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a) (2003).  

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  See 38 C.F.R. § 3.114(a)(1) (2003).  

In January 1998, during the course of the veteran's appeal, 
VA adopted revised criteria for evaluating cardiovascular 
disorders.  The CAVC has held that, in such instances, a 
veteran's claim must be evaluated under the provisions of 
both sets of criteria, applying the criteria that are more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, a precedent opinion by VA's General 
Counsel, VAOPGCPREC 3-00, held that, although all of the 
evidence must be considered under both sets of criteria, a 
higher rating assigned on the basis of the revised criteria 
cannot be effective prior to the effective date of the 
revised criteria.

The rating criteria that were in effect prior to January 1998 
provided for evaluating varicose veins as a single 
disability, with different ratings, depending on whether the 
disability affected both extremities.  The rating schedule 
provided that mild or asymptomatic varicose veins warrant a 
noncompensable rating.  For moderate unilateral or bilateral 
varicose veins, with superficial veins below the knee and 
with symptoms of pain or cramping on exertion, a 10 percent 
evaluation is appropriate.  Moderately severe varicose veins 
involving superficial veins above and below the knee; with 
varicosities of the long saphenous vein ranging in size from 
1cm to 2cm in diameter; with symptoms of pain or cramping on 
exertion; and with no involvement of the deep circulation, 
warrant a 20 percent rating if unilateral and a 30 percent 
rating if bilateral.  

A 50 percent evaluation is to be assigned for severe 
bilateral varicose veins above and below the knee, with 
involvement of the long saphenous vein, ranging over 2cm in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; but with no involvement of the deep 
circulation; if severe varicose veins are unilateral, a 40 
percent rating is appropriate.  For findings of the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests, and 
ulceration and pigmentation (pronounced varicose veins), a 60 
percent evaluation is warranted if the condition is bilateral 
and a 50 percent rating is to be assigned if unilateral. Code 
7120 (prior to January 12, 1998).

Effective from January 1998, the criteria for evaluating 
varicose veins proved as follows:  With massive board-like 
edema with constant pain at rest, a 100 percent rating is to 
be assigned.  Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration 
warrant a 60 percent evaluation.  For persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent rating is appropriate.  

A 20 percent evaluation is to be assigned for persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  
Intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of an extremity or compression hosiery, 
warrants a 10 percent rating.  symptomatic palpable or 
visible varicose veins are to be evaluated as noncompensably 
disabling.  Code 7120 (effective January 12, 1998).  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and the ratings are to be combined 
(under § 4.25), using the bilateral factor (§ 4.26), if 
applicable.

Prior to January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
7121 provided for a 10 percent rating for unilateral 
phlebitis or thrombophlebitis with persistent moderate 
swelling of the leg not markedly increased on standing or 
walking or persistent swelling of the arm or forearm not 
increased in the dependent position.  

A 30 percent evaluation was assigned for unilateral phlebitis 
or thrombophlebitis with persistent swelling of leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis or persistent swelling of arm or forearm, 
increased in the dependent position; moderate discoloration, 
pigmentation or cyanosis.  

A 60 percent rating was assigned for unilateral phlebitis or 
thrombophlebitis with persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema or ulceration.  A 100 percent 
rating was assigned for unilateral phlebitis or 
thrombophlebitis with massive board-like swelling, with 
severe and constant pain at rest.

Under the "new" version of Diagnostic Code 7121, effective 
January 12, 1998, unilateral post-phlebitis syndrome of any 
etiology manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery warrants a 10 percent rating.  A 20 
percent rating is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest.

A note following Diagnostic Code 7121 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.


Clothing Allowance

A veteran who has a service-connected disability, or a 
disability compensable under 38 U.S.C.A. § 1151 as if it were 
service-connected, is entitled, upon application therefor, to 
an annual clothing allowance, provided the eligibility 
criteria are satisfied.  

Under 38 U.S.C.A. § 1162 (West 1991), the two instances under 
which this clothing allowance may be paid include (1) wearing 
or using a prosthetic or orthopedic appliance (including a 
wheelchair) which tends to wear out or tear the veteran's 
clothing, or (2) using medication prescribed for a skin 
condition, which causes irreparable damage to the veteran's 
outergarments.  The disability for which the appliance or 
medication is used must be service-connected.

The regulatory criteria are that a VA examination or hospital 
or examination report must disclose that the veteran wears or 
uses certain prosthetic or orthopedic appliances which tend 
to wear or tear clothing (including a wheelchair) because of 
a service connected disability, and such disability is the 
loss or loss of use of a hand or foot compensable under 
certain provisions of 38 C.F.R. § 3.350, or that the Chief 
Medical Director or designee certifies that because of such 
disability a prosthetic or orthopedic appliance is worn or 
used which tends to wear or tear the veteran's clothing, or 
that because of the use of a physician-prescribed medication 
for a skin condition which is due to the service-connected 
disability, irreparable damage is done to the veteran's 
outergarments.  38 C.F.R. § 3.810 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2003).  


Analysis

Preliminary Matter: Duty to Notify and Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).


Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disabilities at issue, thereby precluding a need for 
additional medical file opinion.

In a May 2001 letter, the RO advised the veteran of the VCAA, 
the evidence necessary to establish the benefits she wanted, 
what had been done on her claim, what information or evidence 
she needed to submit, and what VA would do to assist her.  
She was advised of evidence she could submit herself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for her.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of her responsibilities if she wanted such evidence 
to be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2003).

Additionally, in February 2003 the RO issued a supplemental 
statement of the case (SSOC) regarding at least one issue 
that is still before the Board at this time wherein it 
furnished the provisions of the new law and clearly indicated 
that it had fully considered them as to that claim.  As 
indicated above, the veteran has been notified of her 
procedural and appellate rights.  During the appeal process, 
she has exercised several of these rights.  For instance, she 
has been afforded the opportunity to present information and 
arguments in favor of her claim, and she has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate her 
claim.  As noted above, the RO has notified the veteran of 
the VCAA, with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the veteran received notice of VCAA 
in May 2001.  


New and Material Evidence

Secondary service connection was previously denied for this 
disability in May 1982.  That decision is final as no notice 
of disagreement with that decision was filed after 
notification thereof.  

When a claim is finally denied, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for HTN as secondary to bilateral varicose veins 
or left lower extremity thrombophlebitis.

Postservice records added to the claims file subsequent to 
the initial denial include additional private and VA records 
from that time to the current date.  These records 
essentially reflect treatment for other conditions and are 
not considered new and material.  The veteran has been 
treated for HTN and her service-connected extremity problems 
throughout her postservice life.  

The Board has also considered the veteran's testimony at 
hearings in December 1998 and March 2003, and the lay 
statements in support of her claim which have been associated 
with his claims file.  Also considered were the excerpts of 
medical treatises or articles submitted in support of her 
claim as to this disorder.  

As to the veteran's testimony, although presumed to be true, 
see Justus v. Principi, 3 Vet. App. 510, 513 (1992)., her 
statements are repetitive of previous statements made which 
were previously considered by the RO, and are therefore not 
new.  Moreover, the veteran, as a lay person without medical 
training or expertise, is not qualified to offer opinions 
regarding diagnosis or etiology of medical conditions; as 
such, his or her opinions cannot constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In Moray v. Brown, 5 Vet. App. 211 (1993), the CAVC noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.


In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the CAVC 
specifically stated: "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Accordingly, in addition to not being new, the 
veteran's statements and annotations are not material to the 
issue.

As to the veteran's assertion that she has been told by a VA 
physician that her HTN is the result of her service-connected 
disability, the Board notes that the CAVC has held that a 
veteran's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Moreover, the physician's 
statement/opinion upon which the veteran is asserting her 
contention is of record.  While the examiner noted that 
elevated blood pressure could result from chronic pain (which 
might be caused by varicose veins), varicose veins do not 
cause HTN.  

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Further, it is noted that the veteran submitted excerpts of 
medical treatises in support of this claim.  The majority of 
the submissions do not pertain to the medical issue at hand, 
and they are very general in nature and do not address the 
specific facts of the veteran's claim before the Board.  As 
this generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the veteran's HTN and bilateral varicose veins and 
thrombophlebitis, it is insufficient to establish the element 
of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 
314 (1998).

In summary, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for HTN as secondary to bilateral varicose 
veins with status post left leg thrombophlebitis.  


Secondary Service Connection

The Board finds persuasive VA medical opinions that the 
veteran's service-connected varicose veins and left lower 
extremity thrombophlebitis did not cause or aggravate her 
bursitis sacs disorder.

The CAVC has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

The Board notes that the July 2001 medical opinion by a VA 
physician is unequivocal.  He opined that the bursitis sac 
was related to degenerative joint disease and not to 
varicosities or venous insufficiency.  The Board finds this 
evidence warrants a great degree of probative weight in that 
the examiner reviewed the claims file and examined the 
veteran.  There is nothing in the record to contradict the 
examiner's opinion other than the veteran's statements.  

As related above, the veteran, as a lay person without 
medical training or expertise, is not qualified to offer 
opinions regarding diagnosis or etiology of medical 
conditions; as such, her opinions cannot constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


Further, as to the copies of medical articles or excerpts of 
medical treatises which were submitted in support of this 
claim, it is pointed out that the submissions do not pertain 
specifically to the medical issue at hand, and they are very 
general in nature, and do not address the specific facts of 
the veteran's claim before the Board.  As this generic 
medical journal or treatise evidence does not specifically 
state an opinion as to the relationship between the veteran's 
bursitis sacs and her varicose veins and thrombophlebitis, it 
is insufficient to establish the element of medical nexus 
evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the veteran's claim, and it must 
be denied.


Earlier Effective Date

The regulations governing the rating criteria for varicose 
veins and thrombophlebitis were amended effective January 12, 
1998.  The record reflects that in a July 1998 rating 
decision, the RO assigned separate 40 percent ratings for 
each lower extremity for varicose veins under the revised 
criteria, effective from January 12, 1998, the date of the 
liberalizing law.  The veteran in this action is seeking 
entitlement to an effective date prior to January 12, 1998.  
As previously noted, under 38 C.F.R. § 3.114, an increase 
under the liberalizing law may not be awarded prior to the 
effective date of that liberalizing law, which in this case 
is January 12, 1998.  Thus, an effective date prior to 
January 12, 1998, for the assignment of separate 40 percent 
evaluations for varicose veins cannot be awarded on the basis 
of the liberalizing law.

In further explanation, it is noted that the veteran filed a 
claim for an increased evaluation for bilateral varicose 
veins with left lower extremity thrombophlebitis in June 
1997.  At that time the condition was rated as 10 percent 
disabling.  
In October 1997, a 30 percent rating was granted, effective 
from the date the claim was filed.  This grant was based on 
the clinical findings when compared to the rating criteria in 
effect prior to January 12, 1998, As noted above, the revised 
criteria did not become effective until January 12, 1998.  

Review of the record reflects that the increase was based on 
the finding of moderate bilateral symptoms pursuant to the 
rating criteria for varicose veins which were the predominant 
aspect of the service-connected condition.  Severe symptoms 
warranting a rating in excess of 30 percent were not 
indicated.  For example, periods of ulceration and edema were 
not indicated.  

The regulations effective January 12, 1998, resulted in the 
deletion of the bilateral evaluations in favor of evaluating 
each affected part separately and combining them for the 
overall evaluation for varicose veins.  In the November 1998 
rating action, it was determined by the RO that separate 40 
percent ratings were warranted based on the liberalizing 
regulations and clinical findings from the October 1998 
examination which showed early stasis pigmentation and some 
persistent edema.  Persistent ulceration was not indicated.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph, the evidence must show that the 
claimant met all eligibility criteria for the liberalizing 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of the claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).  If a 
claimant requests review of his/her claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  See 38 C.F.R. § 3.114(a)(1).

The regulations governing the rating criteria for varicose 
veins and thrombophlebitis were amended effective January 12, 
1998.  See 52 Fed. Reg. 44119 (November 18, 1987).  


The record reflects that in a November 1998 rating decision, 
the RO assigned separate 40 percent evaluations for right and 
left lower extremity varicose veins under the revised 
criteria, effective from January 12, 1998, the date of the 
liberalizing law.  

Previous assignments of increased ratings had been based on 
the rating criteria in effect prior to the revised 
regulations.  The veteran in this action is seeking 
entitlement to an effective date prior to January 12, 1998.  

As previously noted, under 38 C.F.R. § 3.114, an increase 
under the liberalizing law may not be awarded prior to the 
effective date of that liberalizing law, which in this case 
is January 12, 1998.  Thus, an effective date prior to that 
date for the assignment of separate 40 percent rating cannot 
be awarded on the basis of the liberalizing law.  

It is pointed to the veteran that just because she met the 
criteria for a 40 percent rating prior to that date (under 
the revised criteria), as pointed out above, an increase in 
disability rating cannot be awarded prior to the date that 
the law went into effect.  In this case, that date is January 
12, 1998.  

In sum, the preponderance of the evidence is against 
entitlement to an effective date prior to January 12, 1998, 
for the assignment of separate 40 percent evaluations for 
varicose veins.  It follows that the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


Annual Clothing Allowance

After careful consideration of the evidence of record, the 
Board finds that the criteria for entitlement to an annual 
clothing allowance are not met.  The evidence of record as to 
this issue are clear and it does not result in a favorable 
decision.  


A clothing allowance may be authorized for veterans who 
receive compensation for a condition that requires the use of 
an artificial limb, rigid extremity braces, wheelchairs, 
crutches, ileostomy and colostomy appliances.  The medical 
center reviewed the medical evidence and criteria and 
determined the that veteran's medi hose compression stocking 
did not meet the criteria for a prosthetic or orthopedic 
device or appliance, consequently, entitlement to a clothing 
allowance is not warranted.  

Accordingly, no basis exists upon which to predicate a grant 
of entitlement to a clothing allowance under 38 C.F.R. § 
3.810.  The Board does not find the evidence so evenly 
balanced that there is doubt on any material issue. 38 
U.S.C.A. § 5107.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
HTN as secondary to service-connected varicose veins, the 
appeal is denied.  

Entitlement to service connection for bursitis sacs as 
secondary to service-connected varicose veins is denied.  

Entitlement to an effective, date prior to January 12, 1998, 
for the award of 40 percent for varicose veins of the right 
and left legs, is denied.  

Entitlement to an annual clothing allowance is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

At a recent hearing the veteran testified as to the severity 
of her varicose veins in the right and left legs.  As it has 
been several years since her last examination, it is believed 
that a contemporaneous evaluation of the veteran's varicose 
veins would be beneficial.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (a)).  

Accordingly, this case is REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claim and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for bilateral varicose veins.  
She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should then schedule the 
veteran for a VA arterial veins 
examination by an appropriate medical 
specialist including on a fee basis if 
necessary to determine the level of 
impairment caused by her varicose veins.  

The claims file, the criteria for rating 
varicose veins under 38 C.F.R. § 4.88b; 
Diagnostic Code 7120, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction of the 
examination(s).  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

It is requested that the examiner comment 
as to which disability rating best 
describes the severity of the veteran's 
varicose veins.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to increased evaluations for 
bilateral varicose veins.  In so doing, 
the VBA AMC should include documentation 
of its consideration of the applicability 
of 38 C.F.R. § 3.321(b)(1) (2003).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of her claim for increased 
ratings, and may fact result in their denials.  38 C.F.R. 
§ 3.655 (2003); 1 Vet. App. 566 (1991).



                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



